In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00257-CR
____________

ROBERTO DIAZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 885722



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Roberto Diaz, and signed a final judgment in this case on January 25, 2007. 
Appellant did not file a motion for new trial, and the deadline for filing a notice of
appeal was Monday, February 26, 2007, because the thirtieth day after sentencing fell
on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
  Appellant filed his notice of appeal on March 16, 2007, 18 days after the
deadline.  The notice of appeal was deposited in the mail on March 12, 2007 
according to the postmark on the copy of the envelope included in the clerk's record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the "mailbox rule."  See
Tex. R. App. P. 9.2(b).   
	An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	We dismiss as moot any pending motions.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).